REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: the close prior art made of record:
	3GPP TSG-RAN WG1 #89, R1-1707412, Hangzhou, P.R. China, 15th-19th May 2017, Source: Intel Corporation, Title: On CBG-based HARQ-ACK feedback, refer D1.
	D1 discloses a method for on/multi-bit (=fraction of bits) CBG-based HARQ-ACK feedback transmission/re-transmission in a wireless communication system (See the whole document).
	WO 2017010477 A1 discloses a UE/eNB used in a mobile communication system.  The UE/eNB has a scheduler (control unit) which controls transmission/reception of several transport block (TB) in same component carrier (CC), same layer and same transmission time interval (TTI).  The Control unit, when a predetermined condition is satisfied, the high-priority TB preferentially may be controlled to allocate, and lower-priority TB may be controlled to puncturing, (see WO 2017010477 A1, page 1 line 1- page 6 line 26).
	WO 2017056003 A1 discloses a method for puncturing data transmissions due to higher priority data.  The method involves receiving data transmission based on allocated channel resource from scheduling node, and determining whether data transmission has been punctured, (see WO 2017056003 A1) para.[0031]-[0042])
	3GPP TSG-RAN WG1 #89 R1-1707413, Hangzhou, P.R. China, 15th-19th May 2017, Source: Intel Corporation, Tittle: Scheduling of CBG-based transmissions, refer D4.

	US 2016/0270045 A1 discloses an apparatus and a method for subframe structure with embedded control signaling in a wireless communication system.  The apparatus may utilize an air interface to transmit and/or receive a subframe having a data portion and a control channel that is at least partly embedded within the data portion.  The control channel may include an override indicator.  The override indicator may indicate that data previously scheduled for transmission in the subframe is overridden by other data having a higher priority.  The override indicator may indicate a puncturing of resource element in the data portion of subframe to include other data having a priority higher than previously scheduled for transmission in the subframe, (see US 2015/0270045 A1) para.  [0005]-[0030]).
The prior art made of record fails to disclose or fairly suggest in combination 
A method for use in a wireless transmitter, the method comprising:
	receiving an indication to schedule a high-priority transmission to preempt a lower-priority transmission, the lower-priority transmission comprising one or more code 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412